Citation Nr: 0321089	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran began using tobacco products during his 
period of active service.

3.  The veteran became nicotine dependent during his period 
of active service.

4.  The veteran has chronic obstructive pulmonary disease 
that is as likely as not to be proximately due to his 
nicotine dependence and years of smoking cigarettes that 
occurred as a result of that dependence.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease began as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
March 2002, and the veteran submitted a detailed statement in 
November 2002, outlining his disability and asserting that he 
had no additional evidence to either submit or identify for 
VA to obtain on his behalf.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining evidence.  The veteran's November 2002 
submission reflects his continued desire to pursue his claim 
based on the record evidence.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from March 2002 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in March 2003, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and medical opinions 
specifically related to the issue of disability caused by 
nicotine dependence and cigarette smoking.  It appears that 
all known and available medical records relevant to the issue 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran and his wife testified 
before an RO hearing officer and the veteran has actively 
participated in the development of his claim on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

The Board points out that although the Federal Circuit 
invalidated regulations allowing for the Board to perform 
development and consider evidence not considered by the RO 
without receiving a waiver from the veteran in Disabled  
American Veterans v. Secretary of Veterans Affairs, supra., 
the veteran will not be prejudiced by the Board's issuance of 
a decision at this time based on evidence obtained by the 
Board and not considered by the RO because the evidence 
allows for a total grant of benefits sought.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Facts

The evidence of record shows that the veteran served in the 
United States Army from October 1949 to October 1952.  His 
service medical records are not available as they are 
suspected to have been destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis Missouri.  

The veteran filed an application for compensation benefits in 
January 1998, asserting that he had smoking-related chronic 
bronchitis and emphysema.  The veteran completed a 
questionnaire in April 1998, stating that he did not smoke 
cigarettes prior to his period of active service.  The 
veteran also submitted a statement from his older sister 
asserting that the veteran did not smoke cigarettes prior to 
his military service.

Treatment records show that the veteran has been treated for 
chronic obstructive pulmonary disease since at least 1997.  
Treatment notes reflect that the veteran has respiratory 
problems as a result of cigarette smoking.  Current treatment 
records show a diagnosis of end-stage chronic obstructive 
pulmonary disease and continued cigarette smoking.

In July 2000, the veteran's treating pulmonologist reported 
that he had been treating the veteran for over ten years, 
that the veteran was a nicotine-dependent patient, and that 
he believed the veteran's nicotine dependence began during 
his period of active 


military service.  The pulmonologist also opined that the 
veteran's nicotine dependence and continued use of 
cigarettes, when coupled with genetic factors, caused his 
severe chronic end-stage obstructive lung disease.

Also in July 2000, the veteran and his wife testified before 
an RO hearing officer.  The veteran stated that he began 
smoking at the age of seventeen when he was given cigarettes 
during service.  He testified that he smoked approximately 
one pack of cigarettes per day when he first started smoking 
and that he was up to approximately three packs of cigarettes 
per day upon discharge from service.  The veteran stated that 
he had tried to stop smoking cigarettes many times, including 
while he was still in the service, and had been unable to do 
so.  The veteran's wife testified that the veteran had tried 
to stop smoking, but could not stop.

In May 2003, a VA physician's assistant and a VA psychiatrist 
reviewed the veteran's claims folder and determined that, 
based on the evidence of record, including statements from 
the veteran and his family members, that he met the criteria 
for an Axis I diagnosis of substance abuse, nicotine.  The 
psychiatrist opined that the veteran's nicotine dependence 
began during his period of active service.

In June 2003, a VA respiratory disease specialist reviewed 
the veteran's claims folder and noted that on average the 
veteran had had a history of "six-pack years" of smoking 
during his period of service and that it was generally 
acknowledged that nicotine use or cigarette smoking would 
result in significant respiratory impairment with "ten-pack 
years" or more of smoking.  As a consequence, the physician 
opined that it was not likely that current disabilities were 
the result of the veteran's years of smoking cigarettes 
during service.  The examiner did not render an opinion as to 
whether the totality of years smoking cigarettes as a result 
of the nicotine dependence incurred during the veteran's 
period of active service may have caused current disability.  
Additionally, the examiner specifically pointed out that all 
patients are different and that the opinion rendered was 
based solely on generally accepted considerations.

Law

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease or 
injury which is deemed to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

Legislation was enacted prohibiting the grant of service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a claimant during the claimant's military 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2002).  The new Section 1103, however, applies only 
to claims filed after June 9, 1998.  As such, the change in 
the law does not affect claimants who filed claims on or 
before June 9, 1998, such as the claim filed in January 1998 
by the veteran in this case.

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded on a direct basis if the evidence establishes 
that an underlying disease or injury was caused by tobacco 
use during service, and/or on a secondary basis in cases of 
death or disability attributable to tobacco use subsequent to 
military service if nicotine addiction arose in service and 
was the proximate cause of the death or disability.  
Additionally, under certain circumstances, death or 
disability resulting from the identifiable residuals of 
disease due to tobacco use during service is compensable 
under the law governing VA benefits.  See VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  See VAOPGCPREC 19-97 (O.G.C. 
Prec. 19-97).  Specifically, VA's Under Secretary for Health 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes and that service 
connection for a disability or death attributable to tobacco 
use subsequent to military service may be established on the 
basis that such tobacco use resulted from nicotine dependence 
arising in service.  As such, the grant of secondary service-
connection pursuant to 38 C.F.R. Section 3.310(a) depends 
upon affirmative answers to the following two questions:  [1] 
did the claimant acquire a dependence on nicotine in service; 
and [2] is that dependence, resulting from the use of tobacco 
products by the claimant, considered the proximate cause of 
disability or death.  If each of these two questions is 
answered in the affirmative, service connection may be 
established on a secondary basis. 

With regard to the first question, the determination of 
whether the veteran is dependent on nicotine is a medical 
issue.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV), nicotine dependence is 
recognized as a substance abuse disorder.  See VAOPGCPREC 19-
97; also see DSM IV at 108-09, 133-34.

As for the second question, the determination of whether as a 
result of nicotine dependence acquired in service a claimant 
continued to use tobacco products and developed a current 
disability, it must be determined whether post-service usage 
of tobacco products was the proximate cause of the disability 
upon which the claim was predicated.  With regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a claimant continued 
to use tobacco products following service, it must also be 
determined whether there was a supervening cause of the 
claimed disability that severs the causal connection to the 
service-acquired nicotine dependence.  See VAOPGCPREC 19-97.  

In other words, for claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service.  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  It must 
also be determined whether post-service tobacco use became a 
supervening cause of the claimed death or disability.

Analysis

The veteran served on active duty from 1949 to 1952, a total 
period of active service of approximately three years.  There 
is no competent evidence to contradict the lay evidence 
submitted showing that the veteran began smoking cigarettes 
during service.  Accordingly, the Board finds that the 
veteran began using tobacco products during his period of 
active service.

There are no service medical records to prove or disprove the 
development of nicotine dependence during the veteran's 
period of active service.  A VA examiner, however, concluded 
that the veteran's nicotine dependence was acquired during 
service.  There are no post-service treatment records and/or 
medical opinions to contradict the opinion of the VA 
psychiatrist who determined that the veteran became nicotine-
dependent during service.  Accordingly, it is found that the 
veteran incurred a nicotine dependence during his period of 
active service.

The evidence of record shows that the veteran developed 
chronic obstructive pulmonary disease in the 1990's and there 
are no records to suggest that he had a respiratory disorder 
during his period of active service.  The evidence submitted 
from the veteran's private treating pulmonologist shows that 
the veteran's current diagnosis of chronic obstructive 
pulmonary disease is a result of nicotine dependence incurred 
during service and resulting continued use of tobacco 
products coupled with his own genetic make-up.  The evidence 
obtained from a VA respiratory disease specialist, however, 
shows that from a general standpoint, the veteran did not 
smoke heavily enough during his period of service to deem his 
inservice smoking the cause of a current disability.  

It is noted at this juncture that the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Accordingly, after a careful 
consideration of the medical opinions of record, the Board 
finds that the June 2003 opinion of the VA respiratory 
disease specialist is not as probative as the other opinions 
of record because the physician specifically pointed out that 
his opinion was based on generally accepted principles and 
not on the specifics of the veteran's own genetic make-up.  
Consequently, given the evidence of record, particularly the 
opinion of the veteran's treating pulmonologist who related 
the veteran's current disability to his nicotine dependence 
incurred during service as well as his personal genetic 
attributes, the Board concludes that the claim for service 
connection for chronic obstructive pulmonary disease is 
medically supported and, when resolving all reasonable doubt 
in favor of the veteran, it must be found that the currently 
diagnosed chronic obstructive pulmonary disease is a result 
of the service-incurred 
nicotine dependence.  Because there is no evidence of 
supervening circumstances to 


suggest that the current respiratory problems are not 
proximately due to the veteran's service-incurred nicotine 
dependence, service connection must be and hereby is granted 
for chronic obstructive pulmonary disease.


ORDER

Service connection for chronic obstructive pulmonary disease 
due to service-incurred nicotine dependence is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

